Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, Applicant claims that the first and second external electrodes “face each other”.  However, in the instant disclosure, it is not clear what is meant by this limitation as the illustrations (particularly 2) show two external electrodes that are near each other, but do not seem to be “facing” each other.  Clarification is required.  For purposes of this examination, the Office will interpret this limitation as reading on any terminals that have a surface, no matter how small, that faces each other.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0151298) in view of Okada (US 2009/0142650).
Regarding claims 1 and 4, Kim discloses A battery pack comprising: 
a first battery group and a second battery group in each of which a plurality of storage batteries are laminated (see two groups of batteries depicted in Fig. 2 on each side of cooling plate 400), with each storage battery formed in a cuboid (see the plurality of storage batteries in Fig. 2 which are cuboid shaped) composed of wide surfaces and narrow surfaces, so that the wide surfaces are placed to face each other (see Fig. 2 where wide surfaces of batteries 110 face each other); 
a first external terminal for connecting the first battery group to an electronic circuit and a second external terminal for connecting the second battery group to the electronic circuit (as depicted in the annotate figure below), 
wherein the first battery group and the second battery group are disposed side by side inside a case housing so that the narrow surfaces of the first battery group and the narrow surfaces of the second battery group face each other (as depicted in Fig.13, annotated below); and 
wherein the first external terminal is disposed on the narrow surfaces of the first battery group and the second external terminal is disposed on the narrow surfaces of the second battery group so that the first external terminal and the second external terminal face each other (see the annotated Figure below which illustrates the first and second terminals on the narrow surfaces of the battery groups and disclose at least one edge of the terminal that faces the other).
Kim, however, does not explicitly disclose how the first and second battery groups are connected to each other.  More specifically, Kim does not teach a busbar connecting the first and second battery groups.
Okada also discloses a battery system (see abstract).
Okada teaches two groups of batteries (see two groups 3 in Fig. 13) and teaches that these two groups are electrically connected to each other via a busbar 8 (paragraph 51).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the busbar of Okada to the battery system of Kim in order to electrically connect both battery groups.

    PNG
    media_image1.png
    671
    752
    media_image1.png
    Greyscale


Claim(s) 2, 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0151298) in view of Okada (US 2009/0142650) and further in view of Bielawski (US 2010/0028761).
Regarding claims 2, 3 and 5-7, Kim further discloses a storage battery on a side surface of each of the first battery group and the second battery group is provided with the first external terminal and the second external terminal (as depicted in Fig. 13 which shows the terminals on the side of the battery).  Kim, however, stops short of disclosing the location of the external terminals on the top or center of the first and second battery groups.
Bielawski also discloses a battery.
Bielawski teaches that terminals on a battery are routinely placed on either the top or sides of the storage battery (paragraph 2). 
As such, modifying modified Kim to locate an external terminal, outside of the casing, to be located on the top, as suggested by Bielawski would have been obvious to one of ordinary skill in the art at the time of the invention.  Such a modification is nothing more than a simple substitution of one known configuration for another to yield entirely predictable results.  Furthermore, such a modification, such as placing it in the center, would have been an obvious engineering design choice to locate the terminals in the most accessible position for a given application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725